Citation Nr: 1738803	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2012 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.  

In December 2016, the Board remanded the case for a videoconference hearing.  In May 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.  

The Board has recharacterized the issue involving a psychiatric disorder to best reflect the broad scope of this claim as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for further development.  

During the May 2017 Board hearing, it was noted that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) for the psychiatric disability claimed on appeal.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claim.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Board finds that further development is needed in this case to obtain the unit records during the time the Veteran was in service in order to verify his claimed stressors, which includes seeing the bodies of two soldiers who overdosed on drugs in the Army base in Grafenwoehr, Germany while visiting his friend, Sp. 4 Gregory T. Sawyer, at his work station.  Furthermore, in the November 2012 U.S. Army Joint Services Records Research Center (JSRRC) response, the RO was advised to request documentation from the U.S. Army Crime Records Center of any criminal investigation in connection with the Veteran's claimed stressor of a car accident during which Randall Feld was killed.  This suggested development, however, was not done.  In light of the JSRRC suggestion for further development, the U.S. Army Crime Records Center must be contacted in order to verify whether the claimed automobile accident occurred.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

There may also be outstanding service treatment records that need to be obtained.  During the May 2017 hearing, the Veteran stated that he was treated for his psychiatric problems during service on base in Germany.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for psychiatric treatment records should be made through official sources.

Finally, the Veteran should be afforded another VA examination.  In the May 2016 VA examination, the examiner found that the Veteran did not meet the criteria for a mental disorder that conforms to DSM-5, but rather had a personality disorder.  In a June 2016 Disability Benefits Questionnaire provided by the Veteran's private psychiatrist, the Veteran was diagnosed as having PTSD, bipolar disorder, and an alcohol use disorder in full remission.  The psychiatrist stated that the Veteran met the criteria for PTSD, which started with trauma while he was in service, and questioned psychiatric testing performed on Veteran during VA examination.  In light of the June 2016 private psychiatrist's statement regarding the adequacy of the May 2016 VA examination, another examination is necessary in this case.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's in-service psychiatric treatment records and SSA's decision, including the records upon which the agency based its determination.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Contact the U.S. Army Joint Services Records Research Center (JSRRC), and any other organization that would have possession of unit records of Sp. 4 Gregory T. Sawyer from the Army base in Grafenwoehr, Germany from March 1975 to November 1976 in order to verify that two soldiers over dosed on drugs. 

3.  Contact the U.S. Army Crime Records Center and request documentation regarding any criminal investigation filed for the period of October 1974 to March 1975 involving an automobile accident that killed Randall Feld.

4.  Schedule the Veteran for a psychiatric examination by an appropriate examiner who has not previously examined the Veteran to determine the etiology of any currently diagnosed psychiatric disorder.  The Veteran's file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during, or is related to, active service.  The examiner must also clarify whether he currently has or has ever had a diagnosis of PTSD.  The examiner should consider the private psychiatric evaluations and diagnoses and the May 2016 VA examination.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




